Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second clamp opposing portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The length of the current abstract is over 200 words. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first clamp" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second clamp" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected due to their dependency on independent claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (U.S. 10269522).

With respect to claim 1, Kitano discloses a device (1 – fuse unit) for securing a replaceable vehicle battery having a protruding positive terminal (102) and a protruding negative terminal (102) (Fig. 8, Col 4, L 50-64) the device comprising:
a) a substrate (31 – base portion) defining a first side (top side, visible) and a second side (underside, not shown), the substrate including:
 a first receiving port (31a – post insertion hole) extending through the substrate (31) from the first side to the second side and a second receiving port (not shown) extending through the substrate from the first side to the second side (Fig. 2), 
wherein the first receiving port (31a) and second receiving port (not shown) are positioned and dimensioned to receive the protruding positive terminal (102) and the protruding negative terminals (102) (Fig. 2) therein, respectively, and 
the substrate (31) has a thickness from the first side to the second side that is less than the length of the protruding positive and negative terminals (102) (Fig. 2); 
b) a first spring-biased clamp (110) mounted on the second side of the substrate(31), the first clamp (110) including a first electrically conductive portion (111) (Fig. 2, Col 5, L 4-7), 
wherein the first clamp (110) is configured to engage the protruding positive terminal (102) whereby the electrically first conductive portion (111) is placed in electrical communication with the protruding positive terminal (102) (Col 4, L 65-67 – Col 5, L 1-7); and 
c) a second spring-biased clamp (not shown) mounted on the second side of the substrate(31), the second clamp including a second electrically conductive portion (111), 
wherein the second clamp (not shown) is configured to engage the protruding negative terminal (102, not shown) whereby the second electrically conductive portion (111) is placed in electrical communication with the protruding negative terminal (102, not shown) (Col 4, L 65-67 – Col 5, L 1-7).
	It is noted in the prior art that the positive terminal only is used to show the exemplary embodiment of the terminal connection, but that the embodiment is not limited to only the positive terminal (Col 4, L 57-61). Since the prior art also includes a negative terminal (Col 4, L 50-55), one can assume that the only other opportunity for the embodiment to be employed would be on the negative terminal, thus encompassing a second spring based clamp, second port, and second electrically conductive portion. 

With respect to claim 2, Kitano discloses that the substrate (31) is positioned in a battery space defined by one of more walls (307d – lid part) (Fig. 17).

With respect to claim 3, Kitano discloses the one or more walls (104) include a hinge (41) (Fig. 17), wherein the hinge (307d) is connected to the substrate (31) for pivotal motion (Fig. 17, Col 14, L 31-19).

With respect to claim 4, Kitano discloses the first spring-biased clamp (110) comprises first clamp opposing portions (111a – annular portion), each first clamp opposing portion having an inner surface (contacts the terminal 102) and an outer surface (where spring is tightened), the first clamp opposing portions (111a) being mounted adjacent to the first receiving port (31a), the first clamp opposing portions (111a) being biased towards one another whereby the protruding positive terminal (102) forces the first clamp opposing portions (111a) to move outwardly responsive to being received by the first receiving port (31a) (Fig. 2).

With respect to claim 5, it is noted in the prior art that the positive terminal only is used to show the exemplary embodiment of the terminal connection, but that the embodiment is not limited to only the positive terminal (Col 4, L 57-61). Since the prior art also includes a negative terminal (Col 4, L 50-55), one can assume that the only other opportunity for the embodiment to be employed would be on the negative terminal, thus teaching the detailed embodiment of claim 4, on the second clamp to read on claim 5. 

With respect to claim 6, Kitano discloses first electrically conductive portion comprises 9111) the inner surfaces of the first clamp opposing portions (111a) (Fig. 2).

With respect to claim 7, it is noted in the prior art that the positive terminal only is used to show the exemplary embodiment of the terminal connection, but that the embodiment is not limited to only the positive terminal (Col 4, L 57-61). Since the prior art also includes a negative terminal (Col 4, L 50-55), one can assume that the only other opportunity for the embodiment to be employed would be on the negative terminal, thus teaching the detailed embodiment of claim 6, on the second clamp to read on claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727